                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

AB’DULLAH LAMAR RASHID                       )
MUHAMMAD,                                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )          Case No. CIV-18-911-G
                                             )
LATOYA DAWSON et al.,                        )
                                             )
       Defendants.                           )

                                         ORDER

       Plaintiff, appearing pro se, has brought the present action pursuant to 42 U.S.C. §

1983, seeking recompense for alleged violations of his constitutional rights against fifteen

Defendants. See Am. Compl. (Doc. No. 28).1 Consistent with the provisions of 28 U.S.C.

§ 636(b), this action was referred to United States Magistrate Judge Gary M. Purcell.

Magistrate Judge Purcell entered a Supplemental Report and Recommendation (“R. & R.”)

on July 9, 2019, recommending that: (1) the Motions to Dismiss/Motions for Summary

Judgment (Doc. Nos. 49 and 54 (as amended by Doc. No. 55))2 be granted in favor of the

moving Defendants; (2) Plaintiff’s Motion to Stay All Proceedings and Request for

Preliminary Injunction and/or Temporary Restraining Order (Doc. No. 47) be denied as



1
 Dawson, Parnell, Green, Harding, Rankins, Williams, Wolf, Mudd, McClung, Collins,
Carlisle, Dorsey, Clark, Craig, and Rios.
2
 Defendants Dawson, Parnell, Green, Harding, Wolfe, Mudd, McClung, Collins, Carlisle,
and Craig filed a Motion to Dismiss/Motion for Summary Judgment (Doc. No. 49) on April
8, 2019, which Defendants Clark and Dorsey joined (Doc. Nos. 54, 55) after they were
served with process.
moot; and (3) the claims against Defendants Williams, Rankins, and Rios be dismissed

based on Plaintiff’s failure to serve these Defendants.

       Subsequently to the entry of the R. & R., Plaintiff filed a Notice (Doc. No. 70) in

which he challenges aspects of Defendants’ Motion to Dismiss/Motion for Summary

Judgment and the Special Report (Doc. No. 48).3 Pl.’s Notice at 1. Defendants responded

by filing a Motion to Strike the Notice (Doc. No. 71) on the basis that the “local rules do

not provide for the submission of a ‘Notice’ with reference to pending Motions.” Mot. to

Str. at 2. The Court liberally construes Plaintiff’s Notice as an objection to the Special

Report (to which Plaintiff already had objected (Doc. No. 63)) and as supplemental briefing

on Defendants’ Motion (to which Plaintiff already had responded (Doc. No. 62) and

submitted an unauthorized surreply (Doc. No. 68)). In either capacity, Plaintiff’s Notice

was improper, as it was filed without leave of Court as required by Local Civil Rule 7.1(i).

Therefore, the Court sua sponte strikes Plaintiff’s Notice and denies as moot Defendants’

Motion to Strike.

       In the R. & R., Judge Purcell advised the parties of their right to file an objection no

later than July 29, 2019, and the consequences of failing to do so. See R. & R. at 32. To

date, no party has filed a written objection to the Supplemental Report and

Recommendation.4 Upon review, the Court concludes that the parties have waived further


3
  The Court notes that because Plaintiff’s Notice was dated July 7, 2019, two days prior to
entry of the R. & R., the Notice cannot reasonably be construed as an objection thereto.
4
  Plaintiff filed a Request for Extension of Time (Doc. No. 73) on July 29, 2019. On
August 13, 2019, the Court issued an Order extending Plaintiff’s deadline to file an
objection to August 28, 2019. See Doc. No. 74.


                                              2
review of all issues addressed in the Report and Recommendation. See Moore v. United

States, 950 F.2d 656, 659 (10th Cir. 1991).

      Accordingly, the Supplemental Report and Recommendation entered on July 9,

2019 (Doc. No. 69) is ADOPTED in its entirety. Defendants’ Motions (Doc. Nos. 49, 54)

are GRANTED, and Plaintiff’s § 1983 claims are dismissed without prejudice as set forth

therein. Plaintiff’s Motion to Stay All Proceedings and Request for Preliminary Injunction

and/or Temporary Restraining Order (Doc. No. 47) is DENIED as moot. Plaintiff’s Notice

(Doc. No. 70) is STRICKEN. Defendants’ Motion to Strike the Notice (Doc. No. 71) is

DENIED as moot.

      IT IS SO ORDERED this 5th day of November, 2019.




                                              3
